Case: 16-40647      Document: 00513882950         Page: 1    Date Filed: 02/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-40647
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 21, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

OCTAVIO GONZALEZ-LINCE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:15-CR-912-1


Before JOLLY, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Octavio Gonzalez-
Lince has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Gonzalez-Lince has filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well
as Gonzalez-Lince’s response. We concur with counsel’s assessment that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40647   Document: 00513882950    Page: 2   Date Filed: 02/21/2017


                               No. 16-40647

appeal presents no nonfrivolous issue for appellate review.      Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, Gonzalez-Lince’s motion to remand is DENIED,
and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2